 In the Matterof COLUMBIA BROADCASTING SYSTEM,INC.andAMERICANRADIO TELEGRAPHISTS ASSOCIATIONCase No. R-379.-Decided March ^?5, 1938Radio Broadcasting Industry-Investigation of Representatives:controversyconcerning representation of employees:rival organizations;controversy asto appropriate bargaining unit-UnitAppropriate for Collective Bargaining:petition seeks unit composed of employees in New York metropolitan area ;such local unit found not to be appropriate;organization of business;functionalcoherence;similarity of wages and working conditions;history of collectivebargaining-Order: dismissing petition.Mr. Charles A. Graham,for the Board.Mr. AS'ol A. RosenblattandRosenberg, Goldmark di Colin,byMr.Louis FabricantandMr. Sydney M. Kaye,of New York City, for theCompany.Mr. Sidney Elliott Cohn,of New York City, for A. R. T. A.Miss Anne E. Freeling,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUnder date of June 21, 1937, American Radio Telegraphists As-sociation, herein called A. R. T. A., filed with the Regional Directorfor the Second Region (New York City) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Columbia Broadcasting System, Inc.," New YorkCity, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On July 15, 1937, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relation's Board Rules and Regula-tions-Series 1, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.'Incorrectly designated as The Columbia Broadcasting System in the petition166 DECISIONS AND ORDERS167On August 13, 1937, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company; uponA. R. T. A.; upon Associated Columbia Broadcast Technicians,herein called A. B. T. ; 2 upon Theatrical Protective Union, LocalNo. 1; and upon Broadcast Technicians of Columbia BroadcastingSystem, Inc., labor organizations claiming to represent employeesdirectly affected by the investigation.Pursuant to an amendednotice, a hearing was held on September 28, 29, and October 2,1937, at New. York City, before H. R. Korey, the Trial Examinerduly designated by the Board. The Board, the Company, A. R. T. A.,and A. B. T. were represented by counsel and participated in thehearing.The other organizations which were served with noticeof the hearing did not appear or participate in the proceeding.Fullopportunity to be heard, to examine and to cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.Briefs were thereafter filed by the Company and by A. B. T.,which have received due consideration.Pursuant to notice, a hearing was held before the Board on Janu-ary 19, 1938, in Washington, D. C., for the purpose of oral argument.During the course of the hearing at New York City the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed these rulings andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS Or FACTI.THE BUSINESS OF THE COMPANYColumbia Broadcasting System, Inc., is a New York corporationengaged in the business of radio broadcasting, as well as business.included in or incidental thereto, such as the management and book-ing of performers and artists for radio broadcasting.The Com-pany owns or leases and operates the following stations :WEEI-studio in Boston, transmitter in Medford, Massachu-settsWABC-studio in New York City, transmitter in Wayne,.New JerseyWJSV-studio in Washington, D. C., transmitter in Alex-andria, VirginiaWBT-studio in Charlotte, transmitter in Pineville, North_Carolina2The name was changed in June 1937 to Associated Broadcast Technicians.80618-38-vor,.vi-12 168NATIONAL LABOR RELATIONS BOARDWKRC-studio and transmitter in Cincinnati, OhioWBBM-studio in Chicago, transmitter in Glenview, IllinoisKMOX-studio in St. Louis, transmitter in Mattesse, Mis-souriWCCO-studio in Minneapolis, transmitter in Anoka, Minne-sotaKNX-studio in Los Angeles, transmitter in Van Nuys, Cali-fornia.3The Company is affiliated with approximately ten other stations. Inaddition, it has agreements with stations situated in the UnitedStates and in the Dominion of Canada, which provide that the re-spective stations will accept and broadcast commercial network pro-grams -offered to them by the Company. The Company delivers theseprograms over its leased telephone lines to such stations, which thenbroadcast them from their own transmitters.4All the stations of theCompany are licensed under the Federal Communications Act.The Company stated that over 90 per cent of thebusinessit handlesmoves acrossStatelines.The Company admits that it is engaged ininterstatecommerce.II.THE ORGANIZATIONS INVOLVEDAmerican Radio Telegraphists Association is a labor organizationaffiliated with the Committee for Industrial Organization, admittingto its membership radio technicians and engineers employed by theCompany.Associated Broadcast Technicians is an independent labor organiza-tion, admitting to its membership radio technicians and engineersemployed by the Company.III.THE APPROPRIATE UNITFor about four years the Company has recognized A. B. T. as thebargaining agent for the radio technicians and engineers employedat all the Company's stations throughout the country, except StationKMOX.5 The Company has negotiated several written contractswith A. B. T. concerning wages, hours, and working conditions.OnJune 18, 1937, while negotiations were being conducted between theCompany and A. B. T. for a new contract, a majority of the tech-nicians and engineers employed at Station WABC voted to dissolve'Board Exhibit No 2.4Board Exhibit No. 4 b5For about four years before theCompanyacquired this station,ithad been operatingunder an agreement with the international Brotherhood of ElectricalWorkersThisagreement had been negotiated jointly by all the broadcasting stations in St. Louis, andwas continued in effect after the Company took over the station DECISIONS AND ORDERS169theirA. B. T. local.At that time there were approximately 80technicians and engineers employed at Station WABC, includingthose at the studio in New York City and at the transmitter inWayne, New Jersey, all of whom had been members of A. B. T.Approximately 60 of these former members of A. B. T. became mem-bers of A. R. T, A. The remaining technicians and engineers at thisstation reorganized the New York local of A. B. T.A. R. T. A. gavethe Company written notice that it represented a majority of thetechnicians and engineers employed by the Company in the N ew Yorkmetropolitan area, which, it contended, was an appropriate unit forthe purposes of collective bargaining.The Company, however,continued to negotiate }with A. B. T. and, on or about June 28, 1937,consummated another written contract on the national-unit basis.°A. B. T., at the time this contract was entered into, represented morethan 130 of the 206 technicians and engineers employed by theCompany.As is generally true in the communications industry, and in radiobroadcasting in particular, the work at the various stations must beperfectly coordinated.7To distribute satisfactorily radio programsto an international audience requires instantaneous functional co-herence throughout the Company's system.Such coherence is madepossible by constant intercommunication among the technicians andengineers by direct wires connecting the stations.The eliminationof time and distance by the use of radio and the wire line resultsin all the technicians associated with a program, wherever located,working together as a closely coordinated unit.The principal office of the Company is in New York City. At thismain office the general management problems and policies coveringAlthough local,station managers and chief engineers have authority to hire and fire,such action is subject to review by the home office.Wages and working conditions are substantially the same at allthe Company's stations.Technicians and engineers at the variousstations do similar work.They may be, and sometimes are, trans-ferred from one station to another.We are of the opinion, on the basis of the record, that a unit com-posed solely of technicians and engineers employed by the Companyin the New York' metropolitan area is not appropriate for the pur-eThis contract'contains a closed-shop provision.During the oral argument before theBoaid,counsel fortDe Companyand for A. B.T stated that this provision was intendedto apply only to future employees of the Company,and would not be construed so'as toapply to present employees7Cf.Matter of MackayRadio Corporation of Delaware,Incand Mackay Radio itTelegraph CoandAmericanRadioTelegraphists Association,5 N. L R B 657 170NATIONAL LABOR RELATIONS BOARDposes of collective bargaining."Since the petition filed in this pro-ceeding relates solely to employees of the Company in the New Yorkmetropolitan area, it is not necessary to determinewhatwould be theappropriate unit if the petition were broader in scope.IV.THE QUESTION CONCERNING REPRESENTATIONSince, as stated in Section III, we are unable to find an appropriateunit within the scope of that alleged in the petition filed in this case,we must find that no question has been raised concerning the repre-sentation of employees of the Company in an appropriate bargain-ing unit:Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWNo question concerning the representation of employees of Colum-bia Broadcasting System, Inc., in a unit which could be found appro-priate for the purposes of collective bargaining has arisen, withinthe meaning of Section 9 (c) of the National Labor Relations Act.ORDERUpon the basis of the foregoing findings of fact and conclusionof law, the National Labor Relations Board hereby dismisses thepetition for investigation and certification filed by American RadioTelegraphists Association.8CfMatter of Smuft and CompanyandPacking House TVoikeis Union, LocalNo563,4 N L R B 779 ,Matter of AmericanWoolenCompany, Nat'l and Piovidence MillsandIndependent Textile Union of Olneyville,5N L R B 144;Matter of Standard OilCompany of CaliforniaandOilTPorkeisInternationalUnion, Local299, 5 N L. R B 750.